oili-TEXAS
                     Au~~INH.TEKAS

                        May 10,1965


Mr. J. W. Edgar                      No- c- 437
Commlsslonerof Education
Texas Education Agency               Re: Under the stated
Austin, Texas                            facts, what Is the
                                         present llmltatlon
                                         In a Junlor College
                                         Mstrlct on the a-
                                         mount of tax which
                                         may be levied for
Dear Mr. Edgar:                          all purposes?
     In your lette? of April 15, 965% you @ve requested
                                                   ._
that the Attorney Qeneral answer the following questlon:
       "In light of Art. 2815h-3b, Sec..2 and the
    stated phrasing,of,the ~votedproposltlons,may
    the 'Junior College Mstrlct ln question anniaally
    levy: 1) for q alnteknce,of Its schools--O#
    on the 6100 valuations;and ln addition, (27 for
    the servlclng of bonds--notto exceed 504 on the
    $100 valuation?"
     The facts giving rise to the query, as reflected In
your request, are that ln February 1962 there were submitted
to the qualified voters of Hillsboro~JunlorCollege Mstrlct
of HI11 and Navarro Counties, Texas, two propositions,pur-
suant td the provisions of Article 2815h-3b, Vernon's Civil
Statutes,.both of which carried ln the election.
     These two proposltlonswere as follows:
                   "PROFOSITIONNUMEER1
       "SHALL the Board of Trustees of RIILSBORO JUNIOR
    COLIZGEDISTRICTOFRILLANDNAVARRO      COUNTIES, TEXAS,
    .havethe power to levy and collect an annual ad volorem




                              -2078-
                                                                 .A




Mr. J. W. Edgar, page 2 (C-437 )


   taxnot to exceed !CRIRTYCENTS,(304) on the one
   hundred dollarsl valuationof taxable property
   within the Mstrlct for the maintenanceof schools
   therein, until the ssme shall be discontinuedas
   provided by law?"~,
                 "PROPOSI!lTON
                             NUMBER 2
      "SRALLthe Board of !Prusteesof RILISl33ROJUNIOR
   COLLWE DISTRICT OF HILL AND ~NAVARROCOUNTIES, TEXAS,
   be authorized to Issue the bonds of said Mstrlct,
   to the ambuntof FOURHUN?~'FIFTY'JXOUSANDDOUiARS
   ~s$45WJ~;OO),to become due and payable serially
             :
              (The specificmaturity schedule was
   set'fGAh/ . . . .
      "       and shall there be annually levied and
   colle%d*on all taxable property In said District
   for the current year and annually thereafterwhile
   said bonds or any of themare outstanding,a tax
   sufficientto pay the current.lntereston said
   bonds and the principal thereof as the same becomes
   duel"1
    With this ln mind, then we turn to the real questions
Involved here: (1) whether the maintenancetax and the bond
tax provided for by Article 2815h-3b are to be voted separate-
ly and independentlyof each, or (2) whetherthe amount voted
for maintenancelimits the total taxing power of the district
for both maintenance and borirposes,    so that any bond'tax
voted will decrease the amount availablefor maintenance.
    This office has written various opinions, the latest of
which Is Oplnlon v-364 (1947),to which you refer ln your
letter, on essentiallythls same question with regard to.




1   An Identical propositionwas held to authorize whatever
tax rate was necessary,up to the legal maximum, Wllkerson
v. Otto, 289 S.K2d 411 (Tex.Clv.App.19%)




                           -2079-
Mr.   J.   W.   Edgar, page 3 (C-437 )


common and independent school districtsand concluded, based
on the specific language of the statutesapplicable thereto,
that the second of the above interpretationswas correct, lie.,
that the amount of the maintenance tax voted limited the total
taxing power of the district for both maintenanceand bond
purposes. However, the above mentioned opinion, asthe others
which reached similar conclusions,Involved the interpretation
of statutes other than Article 2815h-3b.

    The Supreme Court of Texas has construedArticle 2815h-
3b In the case of San Antonio Union Junior College Mstrict
v. Daniel ,146 Tex. 241 206 S,W.2d 995,(1956) Theo llrt
-Article          2815h:3b Is complete within itsel:. There-
fore, that article Is exclusive as to matters regarding which
Its own pmvlslons are clear,  explicit and self-sufficient.
    Here we are concerned with the specific language used
In Article 2815h-3b. In this regard, a portion 'ofSection 1
and all of Section 2a are pertinent and read as follows:
         "Section 1. From and after the passage of this
      Act, the governing boards of all public Junior
      Colleges organized,,createdand eatabllshedunder
      the laws of Texas, ln any manner, shall have power
      to Issue bonds for the constructionand eijutpment
      of schoal buildings and the acquisitionof sites
      therefor, and to protide for the interest and
      shklng ,Z'undfor such bonds by levying of such
      taxes as will be necessary in thla connection,
      subject to the limitationshereinafterimposed.
      Such governing boards shall also have power to 1eVy
      and collect taxes for theua         and maintenance
      of such Junior Colleges,provided that no bonds
      shall be Issued and no taxes collecteduntil
      authorized by vote of the majority of the qualified
      voters of the Junior College Mstrlct In which
      such Junior College Is located, at an election
      called for that purpose In accordancewith the pro-
      visions of the General Iaw providing for similar
      elections ln Independent School Mstrlcts. The
      election for the issuance of such bonds; for the
      levylngof such tax or.taxes,shallbe ordered by
      8UCh governlng boardiiponpetition signed by two
      hundred and flfty(250), or a majority,   of the




                                  -2080-
.   .



        Mr. J. W. Edgar, page 4 (C-437 )


           qualified property taxpaying voters residing in
           such dlsttict, praying for the Issuance of such
           bonds and/or the levying of such tax or taxea. . . ."
            (EInphasls
                     added.)


              “Set- 2a.  The Oovernlmz Hoard of Junior Colleaes.
           In addition to the levying and collectlngof then- -
           &ual ad valorem tax not to exdeed One Dollar ,($l)
           on the One'HundredDollar& ($100) valuation of tax-
           able property within the dl&lck for the malnten-
           ance.of schools therein, shall have the power to
           levy a tax not to exceed Fifty cents (506) on the
           One Hundred Dollars ($100) valuationof taxable
           property wlthln the district for the constructlon
           and equipmentof school buildings and the acqul-
           sltlon of sltea.thereforwithin the limits of the
           dlsti%ct.when authorized bv an election as afore-


           eonthe One HuridredDollars ($100) valuation of tax-
           able.property." (Rnph~sls fidded)
            In view of the above language, It Is our opinion that
        the LsglslatureIn enacting Art. 2815tq-3b clearly contem-
        plated that under its provisions, junior college districts
        can (l)vote amalntenancetaxlnan       emountupto amaxl-
        mum of $1.00 per $100.00 valuation;92) that they can separate-
        ly vote bonds and the taxes necessary for servicing them,
        not to eziceeda mazd.mumof 509!per $100.00 valuation; and
        (3) that the amount of maintenancetax together with the
        amount of bond tax of the dlstrlct shall never exceed One
        Dollar ($1) on the Hundred Dollars ($100) valuation of
        taxable property.
            Accordingly,our answer to your specific question Is ln
        the affirmative;Hillsboro Junior College Mstrict of Hill
        and Navaz%v Counties can, under the phrasing of the voted
        propositions,annually levy (1) 'formaintenanceof Its




                                   -208L
--   .




         schools a taxof 304 per $UIO.OO valuationon taxable property:
         and In addition (2) for the servicingof bonds, taxes not to
         exceed 506 per $100.00 valuation of taxable property.

                              SUMMARY
                              ------_
               In light of Article 2815h-3b and the stated
            phrasing of the voted propositions,the junior
            college district in question may annually lev :
            (1) for maintenance of Its schools - 30# per $100.00
            valuation of taxable property; and In addition
            (2) for the servicing of bonds - not to exceed
            50# on the $100.00 valuation of taxable~property.
                                        Respectfullysubmitted,
                                        WAGGONER CAFfR
                                        Attorney General of Texas

                                      &--ye
                                       James M. Strock
                                       Assistant Attofney anera
            JEGS:nh
            APPROWBY:
            OPINION COMNITTEE
            W. V. Geppert; Chairman
            Paul Phy
            BraxidonRldkett
            Llnward Shivers
            Malcolm Quick
            APPROVEDFORTHl!~~A!l!'l9RNEYGENERAL
            BY: Stanton Stone




                                    -2082-